Per Curiam.
— This is an action for revival of a judgment. On motion of defendants, the cause was dismissed by the lower court. When the plaintiff made his motion and petition for revival of the judgment, the court required him to give a cost bond, on the ground that plaintiff had removed from the state of Washington subsequently to the obtaining of the judgment, and the judgment from which this appeal was taken was rendered against the plaintiff and the sureties on said bond. The respondents move to dismiss the appeal, for the reason, among others, that no notice of appeal was given to or served upon the sureties on said bond. This motion will have to be sustained, under the rule announced in Cline v. Mitchell, 1 Wash. 24 (23 Pac. 1013), Carstens v. Gustin, 18 Wash. 90 (50 Pac. 933), and State ex rel. Billings v. Port Townsend, 27 Wash. 728 (67 Pac. 1135). This being a jurisdictional question, it is not necessary to discuss the other grounds alleged in the motion.
The appeal is dismissed.